Citation Nr: 0314214	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-04 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine with end plate compression 
deformity at T12-L1, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active duty from June 1975 to June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The veteran and a 
friend of his testified before a decision review officer at a 
hearing held at the M&ROC in December 2001.  

Review of the record shows that there may be additional VA 
treatment records for the veteran for the period from August 
1999 to February 2000, and those records should be obtained.  
In addition, the Board notes that in response to a request 
from the M&ROC for treatment records for the veteran, the 
University of Kansas Medical Center directed the M&ROC to a 
specific clinic that most likely would have the requested 
records.  There is no indication that additional action was 
taken to obtain the records, and this should be done.  

The veteran has challenged the adequacy of VA examinations 
that have been conducted in conjunction with his claim.  On 
review of the record, it is the opinion of the Board that an 
additional examination that explicitly considers functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement would facilitate its decision.  In this regard, 
the rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion. Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).  
The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002) must 
be considered when assigning an evaluation for degenerative 
or traumatic arthritis.  

The record shows that in its April 2000 rating decision, the 
M&ROC considered whether the symptoms of the veteran's 
service-connected low back disability might be rated as 
analogous to symptoms of intervertebral disc syndrome such 
that it would warrant a higher rating.  Since that time, VA 
has revised the diagnostic code for rating intervertebral 
disc syndrome, and due process requires that the veteran be 
notified of the change in the law.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the M&ROC for the following development:

1.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers that have treated him for 
his service-connected back disability at 
any time since November 2001.  With any 
necessary authorization from the veteran, 
obtain records from each health care 
provider the veteran identifies.  

2.  In addition, with authorization from 
the veteran, please obtain and associate 
with the claims file any treatment 
records for the veteran from the 
Anesthesia Pain Clinic, 3901 Rainbow 
Boulevard, 2213 University of Kansas 
Hospital, Kansas City, KS 66160-7415, for 
treatment starting in April 2001.  

3.  Further, the M&ROC should obtain 
records of treatment or evaluation of the 
veteran from the Kansas City VA Medical 
Center dated from August 1999 to February 
2000.  

4.  Then, the M&ROC should arrange for a 
VA orthopedic examination to determine 
the severity of the veteran's service-
connected back disability, by an examiner 
who has not previously examined the 
veteran.  All indicated studies, 
including range of motion studies and 
X-rays, should be performed.  The 
examiner should also address the 
following:

(a).  The examiner should specifically 
determine and describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use of the back;

(b).  The examiner should be requested to 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected back 
disability;

(c).  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups;

(d).  The examiner should also indicate 
and identify the nature and extent of all 
chronic orthopedic and neurologic 
manifestations of the veteran's service-
connected back disability (the phrase 
"chronic orthopedic and neurologic 
manifestations" is defined by regulation 
as orthopedic and neurologic signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so);

(e).  The examiner should indicate 
whether the symptomatology associated 
with the veteran's service-connected back 
disability has resulted in incapacitating 
episodes having a total duration of at 
least six weeks during the past 12 months 
(an "incapacitating episode" is defined 
by regulation as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician).  

The claims folder should be made 
available to the examiner for review 
before the examination, and the examiner 
should note in the examination report 
that the file was available for review.  

5.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

6.  After the development requested above 
has been completed to the extent 
possible, the M&ROC should again review 
the record and readjudicate entitlement 
to an increased rating for degenerative 
changes of the lumbar spine with end 
plate compression deformity at T12-L1.  
In its adjudication, the M&ROC should 
consider the applicability of Diagnostic 
Code 5293 under both the old and the 
current VA regulations for rating 
intervertebral disc syndrome, and if that 
code is determined applicable, decide 
which set of regulations is more 
favorable to the veteran, and apply the 
one more favorable where appropriate.  
See 67 Fed. Reg. 54345-54349 (August 22, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In addition, 
with consideration of the severity of the 
veteran's service-connected disabilities, 
his employment history, as well as his 
educational and vocational attainment, 
the M&ROC should readjudicate entitlement 
to a total rating based on 
unemployability due to service-connected 
disabilities.  

7.  If any benefit sought on appeal 
remains denied, the M&ROC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the M&ROC.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




